DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the angled first portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angled first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by WONG et al. (US 2005/0089663).
	Regarding claims 1 and 10, WONG teaches routing an assembly with a face sheet having columns of individual labels and a back sheet through a printer and printing on a column of individual labels (fig. 1; para. 6), separating the back sheet release liner 16 along a first tearable line 30 that extends below a label column, separating the face sheet along a second tearable line 20 that is offset with respect to the first tearable line and that extends between a side edge and the label column, tearing a first portion of the first or second lines of separation (portion from notch 18 in the assembly at the end of the sheet to the edge of the first label) at an angle away from an adjacent portion of an other of the two tearable lines , tearing a second portion (from the edge of the first label to the opposite end of the sheet) of the at least one of the tearable lines to expose an edge portion of each of the labels, and removing a label from the face sheet by pulling from the exposed edge (paras. 17, 19, and 21; figs. 1, 2, and 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-4, 6, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WONG, as applied to claim 1, above.
	Regarding claims 3-4, WONG teaches that the first portion extends from the second portion (edge of the first label) to an end edge of the back sheet (figs. 1 and 2), but does not teach that the first portion runs at an angle away from an adjacent portion of the other tearable line (note that claim 1 requires tearing at an angle, and not being an angled portion).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change a direction of the first portion from being parallel with the adjacent tearable line to being at a slight angle because such would a change of shape only, which has been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation of predictably tearing the line in the same manner if the only difference is a minor modification of the direction of a cut line (see MPEP 2141; KSR).
	Regarding claims 6 and 12, WONG teaches the first portion is straight (fig. 2), and not arctuate.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change a straight line to a curved line because such would be a change of shape only, which has been held per se obvious (MPEP 2144.04) and there would have been a reasonable expectation of predictably tearing the line in the same manner if the only difference is a slight curvature of a cut line (MPEP 2141; KSR).
	Regarding claim 13, WONG teaches that the first portion extends from the second portion (edge of the first label) to an end edge of the back sheet (figs. 1 and 2).
	Regarding claim 14, directing an arc shape of the first portion toward or away from the adjacent portion of the second line would be a per se obvious change of shape (see MPEP 2144.04) and there would have been a reasonable expectation of producing the same line tearing directing the arc toward or away from the adjacent portion of the second tearable line (see MPEP 2141).
	
Claim 2, 7-9, 11, and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WONG as applied to claims 1, 6, and 12 above, and further in view of MacWILLIAMS et al. (US 6,385,860).
	Regarding claims 2, 7, 8, 11, and 16 WONG teaches that both the first and second portions comprise cuts and ties (para. 18; fig. 2), and does not teach that the first portion (edge to first label) comprises a cut with no ties.  MacWILLIAMS teaches another method of making a label by cutting a face stock on a liner to produce a tearable line for the label, wherein the tearable line comprises a second portion 111 with cuts and ties and a first portion 116 or 117 that comprise cuts with no ties, wherein it would have been obvious to use first portion cut with no ties of MacWILLIAMS in place of the cut with ties of WONG in order to provide visual and tactile guidance while tearing along the line (fig. 1; col. 3, lines 33-45). 
	Regarding claim 9, WONG teaches that the first portion extends from the second portion (edge of the first label) to an end edge of the back sheet (figs. 1 and 2).

Allowable Subject Matter
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the angled or arctuate first portion crossing the adjacent portion of the second tearable line.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  DO et al. (US 6,803,084), FLYNN et al. (US 2004/0182507), FLYNN et al. (US 2004/0181987), ATTIA et al. (US 2003/0051383), KURANDA et al. (US 2008/0061548), VIBY (US 2002/0096874), HODSDON et al. (US 2004/0101646), BRADY (US 3,568,829), HODSDON (US 2002/0086127), BRADY (US 2,681,732), SAVAGIAN (US 4,446,183), and ATKINSON (US 6,479,118).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 27, 2021